Citation Nr: 1200716	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Twin Cities Community Hospital from December 8, 2008 to December 10, 2008.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System in Sepulveda, California, which granted the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Twin Cities Community Hospital from December 6, 2008 and December 7, 2008, but denied payment or reimbursement of unauthorized medical expenses incurred at Twin Cities Community Hospital from December 8, 2008 through December 10, 2008.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge, during a Travel Board hearing.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In August 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In September 2011, the Board informed the VHA examiner that the August 2011 medical opinion was insufficient.  Later in September 2011, the VHA examiner provided an addendum to the original medical opinion.  The Veteran and his representative have been provided a copy of the August 2011 VHA opinion and the September 2011 VHA opinion addendum and were then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for pneumonia with hypoxia.

2.  The Veteran is financially liable to the provider for emergency treatment.

3.  The Veteran is enrolled in the VA healthcare system and received treatment within a 24-month period proceeding emergency care.

4.  The Veteran has no other coverage under a health plan contract that would pay, in whole or part.

5.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

6.  The services provided by Twin Cities Community Hospital from December 8, 2008, to December 10, 2008, were beyond the initial emergency evaluation and the treatment provided was not for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical services provided to the Veteran by Twin Cities Community Hospital from December 8, 2008 to December 10, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement or payment of unauthorized medical care provided to him at Twin Cities Community Hospital from December 8, 2008 to December 10, 2008.

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issue on appeal and render a decision.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The Veteran was not provided with timely VCAA notice as to his medical reimbursement claim.  However, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Board further observes that the Veteran has been accorded due process.  All records pertaining to the private medical treatment at issue are of record.  The Veteran has been allowed ample time and opportunity to argue the merits of his claim and he was provided with a Travel Board hearing in January 2011.

The Board will proceed with its decision.

II.  Governing Law and Regulations

Legal Criteria - 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).
Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

      (a)  The care and services rendered were either:

      (1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2011); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick, supra.

Legal Criteria - The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:
(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;


(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2010).

All of these criteria ((a) through (i)) must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met; Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.
In addition, payment or reimbursement under the Millennium Bill for ambulance services may be made only if certain conditions are met, including in pertinent part, that the payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for the emergency treatment.  See 38 C.F.R. § 17.1003 (2011).

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following relevant to a veteran's appeal: 
      
      1)  July 19, 2001;
      
2)  The date that the veteran was discharged from the facility that furnished the emergency treatment; or 

3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d) (2011).

38 C.F.R. § 17.1004(e) provides that if after reviewing a claim the decision maker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decision maker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to discretionary) the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria (outlined above) are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).

III.  Analysis

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to payment/reimbursement for private medical care rendered to him at Twin Cities Community Hospital from December 8, 2008 to December 10, 2008.  It is undisputed that this hospital is not affiliated with VA.  The evidence of record does not indicate that prior authorization for the medical treatment was obtained.

The evidence does not show that the Veteran received medical treatment for a service-connected condition or one, which was clinically determined to be an adjunct condition to any service-connected disability, nor does the Veteran so contend.  On the contrary, the record shows that the Veteran has not established service connection for any disability.  Furthermore, the record does not reflect that the Veteran was participating in a rehabilitation program and was need in hospital care or medical services for the reasons set forth in 38 C.F.R. § 17.47(i).  As such, reimbursement under 38 U.S.C.A. § 1728 is not warranted for the Veteran's claim.

Accordingly, the Board will address the Veteran's claim under the provisions of the Veterans Millennium Healthcare and Benefits Act alone.

Beginning with criteria (a), it is undisputed that the non-VA medical services were provided to the Veteran at a hospital emergency department.  As such, the first criteria are satisfied.  

The Board notes that the Veteran has been reimbursed for unauthorized medical expenses at Twin Cities Community Hospital from December 6, 2008 and December 7, 2008.

As to criteria (b), the evidence of record supports a finding that the Veteran was treated for a condition on December 6, 2008 and December 7, 2008, of such a nature, that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Pursuant to 38 C.F.R. § 17.1002, this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  However, as discussed in more detail below, the Veteran fails to meet this criterion for the period of December 8, 2008 through December 10, 2008.  At no time after December 7, 2008, would a prudent layperson have expected that delay in seeking immediate medical attention would have been hazardous to life or health.

As to criterion (c), there is evidence to suggest that the nearest VA facility was feasibly unavailable.  The Veteran resides in Shandon, California, and the closest VA facility was noted to be located in Fresno, California, over 100 miles away.  The Veteran was admitted to Twin Cities Community Hospital on December 6, 2008, secondary to fatigue, dyspnea, nausea, and vomiting.  As such, the evidence supports a finding that the nearest VA facility was feasibly unavailable to the Veteran on December 6, 2008.

As to criterion (d), the evidence of record establishes that following his initial admission and treatment on December 6, 2008 and December 7, 2008, the Veteran's condition stabilized.  There is no evidence that following his initial emergency evaluation and treatment, the Veteran suffered from a continued medical emergency of such a nature that he could not have been safely transferred to a VA or other Federal facility.  In fact, the December 6, 2008, admission summary from Twin Cities Community Hospital stated that the Veteran was in no acute distress and was alert and oriented times four upon admission.  Upon examination, the Veteran's blood pressure was 132/68, pulse oximetry was 96 percent on 5 liters, and respiratory rate was 22 with a heart rate of 120.  He had significantly decreased breath sounds in the lower left lung field half way up, with some egophony, but he had fair air movement in his right lung fields.  The Veteran was diagnosed with: right lower lobe pneumonia; nausea and vomiting, with elevated liver enzymes, possibly due to viral gastroenteritis; and hypoxia, which was likely secondary to the right lower lobe pneumonia.  

The Veteran was admitted to the medical-surgical unit and started empirically on Levaquin (750mg) daily.  He was also placed on supplemental oxygen to keep his oxygen saturation greater than 92 percent as well as dual nebulizer treatments.  The Veteran responded well to intravenous antibiotics on December 10, 2008.  His repeat chest X-ray on December 9, 2008, revealed a resolving right lower lobe pneumonia with improved mild left basilar atelectasis versus infiltrate.  The Veteran was noted to have been afebrile for 48 hours and his oxygen saturation on room air was 92 percent.

In March 2009, VA determined that the Veteran was stable for transfer to a VA facility as of December 8, 2008.  The rationale for this conclusion was that the Veteran did not have hypertension or respiratory failure on that date.

In response to VA's denial of payment for December 8, 2008 through December 10, 2008, the Twin Cities Community Hospital Disputed Claims department submitted a letter to VA in July 2009.  Payment reconsideration was requested for the denied dates of service, December 8, 2008 to December 10, 2008.  Hospital records revealed that these dates were excluded from payment with the rationale that the Veteran was stable for transfer to a VA facility.  It was noted that the Veteran was admitted with a diagnosis of pneumonia and hypoxia.  The revenue cycle clinician noted the following:

On the dates in question, the patient's oxygen saturation level dropped to 86 percent on room air while he attempted to ambulate, and he continued to experience shortness of breath of exertion.  Treatment continued with IV Levaquin daily, nebulizer treatments, and a return to nasal oxygen at 4 liters.  We disagree with your denial for continued stay and request the additional payment for dates of service December 8, 2008 through December 10, 2008.  Interqual discharge screens were failed due to hypoxia with desaturations off oxygen to 86 percent associated with shortness of breath on exertion.

See Response, Twin Cities Community Hospital Revenue Cycle Clinician, July 20, 2009.

In December 2009, the Veteran's medical records were reviewed by the Chief Medical Officer of the Fee Basis Program.  At that time, the reviewing physician continued to disapprove the Veteran's request for payment.  A January 2010 letter to Twin Cities Community Hospital memorialized these findings, indicating that according to the emergency room report and the history provided to BA by the hospital for dates of service from December 6, 2008 through December 10, 2008, the Veteran was stable for discharge to a VA facility as of December 8, 2008.  Unfortunately, VA was not notified with regard to transfer.  Therefore, the Chief of Staff determined that the Veteran did not meet the requirements for VA payment and upheld the original denial.  See VA Letter to Twin Cities Community Hospital, January 19, 2010.

On his Substantive Appeal, VA Form 9, the Veteran stated that he believed VA's decision to deny his claim to be in error, because neither the Veteran nor his spouse were informed by the hospital staff that he was medically stable until he was discharged on December 10, 2008.  See VA Form 9, March 12, 2010.

In July 2011, the Board sought a VHA opinion to determine whether the care provided by Twin Cities Community Hospital, from December 8, 2008 through December 10, 2008, was for a continued medical emergency.  If so, the VHA examiner was requested to identify the medical emergency and indicate whether it was of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other federal facility.  The VHA examiner was also requested to indicate at what point during the Veteran's hospitalization could he have been transferred to a VA facility for continuation of medical treatment.

In August 2011, the VHA examiner noted that the Veteran was admitted from a local emergency department to a local hospital, with respiratory difficulty.  He was in acute distress, but was not critically ill.  He was diagnosed with, and treated for pneumonia with IV antibiotics.  He was never hemodynamically compromised and did not require mechanical ventilation.  The VHA examiner stated that by the third day of hospitalization, it was documented that the Veteran was breathing comfortably on supplemental oxygen by nasal cannula, and maintaining his oxygen saturations above 92 percent.  The Veteran's white blood cell count had decreased 
to a normal range, and he had no other laboratory abnormalities that were clinically significant.  Further, no arterial blood gasses were noted.  It was also noted that the Veteran was kept in the hospital for additional days because his oxygen saturation was less than 89 percent (presumably on room air), which did not meet the hospital's criteria for discharge home.  See VHA Opinion, August 4, 2011.

Overall, the VHA examiner opined that the hospital care provided to the Veteran for December 8, 2008 through December 10, 2008, did not meet the criteria for VA reimbursement of medical expenses based on the following: no effort to transfer the patient to a VA facility; VA was not contacted for approval of (continued) care at an outside facility; the patient would have been stable for transfer; and because the patient and hospital knew the patient was eligible for care through VA.  The VHA examiner concluded that the Veteran was medically stable for transfer with supplemental oxygen by ambulance, under supervision of a BLS-trained medical professional (EMT/nurse), from the outside facility to a regional VA medical center.  Although it would not have been the examiner's recommendation that the Veteran take personal transportation to a VA facility, transfer by ambulance over almost any distance would have carried minimal to no risk after the initial two days of treatment and observation.  Id.

In September 2011, the Board informed the VHA examiner that the opinion provided in August 2011, was inadequate for rating purposes.  The VHA examiner failed to specifically address the questions set forth in the initial July 2011 VHA request.  Thus, the Veteran's VA claims file was returned to VHA for an addendum.

Later in September 2011, the same VHA examiner provided an addendum, which noted that the phrase "medical emergency" applies to patient stability.  He further noted that although immediate transfer for patients in similar circumstances is common practice for emergency departments, it seemed reasonable that a patient with limited respiratory reserve and pneumonia would be monitored for signs of deterioration while receiving antibiotics and supplemental oxygen during the first 24 hours without being transferred.  Objective data in the record indicated the 
Veteran did not deteriorate and had, in fact, improved by the third day of hospitalization (December 8, 2008) to a level where safety of a transfer was not a relevant medical concern.  The VHA examiner concluded that there was certainly no medical emergency by the third day of care rendered that precluded safe transfer.  See VHA Opinion Addendum, September 21, 2011.
Based on the above, medical treatment provided to the Veteran from December 8, 2008, to December 10, 2008, was not emergent.  It is clear that if the condition had been immediately life threatening, this would be another matter.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) [a medical opinion which stated that cardiac "bypass surgery was definitely indicated and felt to be indicated on an urgent basis" led the Court to conclude that Board decision that an emergency was not involved "cannot stand"].  Such is not the case here as a medical emergency was not identified and the Veteran was discharged to home thereafter.  The Board is aware of the July 2009 opinion provided by the Twin Cities Community Hospital revenue cycle clinician, stating that the hospital was entitled to payment for this time period.  This opinion, however, does not address the criteria set forth under 38 C.F.R. § 17.1002, nor was it provided by a physician.  

In sum, the competent medical evidence of record does not show that the Veteran received emergent medical treatment from December 8, 2008, to December 10, 2008, which was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Further, it is clear that the Veteran was stable for transfer to a VA medical facility on December 8, 2008.  Failure to satisfy criteria (b) and (d) is fatal to the Veteran's claim and his claim must be denied on this basis.

Inasmuch as these criteria of 38 C.F.R. § 17.1002 are not satisfied, payment or reimbursement cannot be authorized under this provision.  See Melson and Zimick, supra.  Accordingly, for the reasons and bases expressed above, the Veteran is not eligible for payment or reimbursement of medical expenses for December 8, 2008, to December 10, 2008, pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Twin Cities Community Hospital from December 8, 2008 to December 10, 2008, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


